DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the y-axis of Figs. 7 and 8, labeled "Time", do not include units and the x-axis does not include label. Pars. [0085]-[0088] of the specification describe tables that include the time taken to correct movement errors at intersection points. The times provided in Tables 1 and 2 do not match the times provided in Figs. 7 and 8.  Additionally, the Grid resolutions provided in Tables 1 and 2 do not appear to match the x-axis of the graphs of Figs. 7 and 8 (e.g., the tables show grid resolution 65x65 and the figures show 64x64).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5, 8, 12-15, and 18 objected to because of the following informalities:  
Claim 1, lines 11-12 indicates that the imaging unit is moving the stage. Claim 1, line 6 also recites that the motor drive moves the stage. Claim 1 should therefore recite that the imaging unit "images the grid plate while the stage is moving" or "images the grid plate while the motor driver is moving the stage".
Claim 5 should read "a light from a lighting unit provided to the grid plate by coaxial illumination". 
Claim 8 recites that the laser beam generator is disposed on the stage. Fig. 1 only depicts the grid plate 100 on the stage 10.  The laser beam generator 20 is located separately from the stage 10.  It is suggested to remove the claim language of “disposed on the stage” from line 2 of claim 8.
Claim 12, line 2 - remove the comma after "signal". 
Claim 13, line 1 should read "wherein in imaging the grid plate". 
Claim 15, line 2 - remove the comma after "movement of the stage".  
Claim 10, from which claim 15 depends, recites "a position synchronization signal". Claim 15 recites “generating a position synchronization signal” on lines 6 and 11. Claim 15 should be amended to clarify that the position synchronization signals on lines 6 and 11 are different signals.
Claim 18, line 11 should read "during the second pass".  
Claim 18, line 17 should read "wherein the intersection corresponds to the predetermined distance".  
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
Par. [0042], line 15 should read "The grid plate 100".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a controller for generating “an error compensation table” and an error compensation unit for generating “a table to compensate for an error”.  It is unclear whether these are meant to refer to the same table or to different tables.  Pars. [0003], [0028], and [0030] of the specification suggests two types of errors and corresponding compensation tables including an “aberration error compensation table” and a “movement error compensation table”.  
Claim 2 recites the limitation "the movement error table" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "lighting unit" in claim 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that claim 5 recites a light from a lighting unit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small (U.S. Pub. No. 2017/0205623 A1) in view of Shapiro (U.S. Pub. No. 2018/0150058 A1).
In regards to claim 1, Small describes an apparatus for laser machining (Small, Abstract), comprising: a stage for supporting a substrate (Small, target 118 on translation stage 124 of Fig. 1); a controller for generating an error compensation table (Small, controller 132 of Fig. 1; par. [0022]); a motor driver for moving the stage (Small, par. [0020] – target is movable with the translation stage); and an error compensation unit for generating a table to compensate for an error (Small, par. [0023]; controller 132 and mirror control correction table 140 of Fig. 1), wherein the error compensation unit comprises: a grid plate disposed on the stage (Small, par. [0023] – calibration pattern 147 can include spaced grids of lines, dots, circles, etc.); an imaging unit for imaging the grid plate (Small par. [0020] – alignment cameras 128), wherein the motor driver outputs a position synchronization signal to the imaging unit according to a position of the stage (Small, pars. [0020]-[0021]).
	Small does not describe wherein the imaging unit receives the position synchronization signal from the motor driver and images the grid plate while moving the stage.  However, Shapiro describes a computer-numerically-controlled (CNC) machine that adjusts operation of a laser based on error conditions detected by various systems, including image detection, while the CNC machine is in use (Shapiro, pars. [0082]-[0083], [0091]-[0092] – CNC machine laser cutter can be instructed to change laser power output and motion plan calculation based on an image recognition of errors including a part moving out of alignment).  Small and Shapiro each describe laser machining where error correction is performed based on images of the work surface and/or material.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to also perform error determination and correction based on captured images while in operation (e.g., while effecting a change on a material) to reduce errors.
In regards to claim 2, Small describes wherein the motor driver outputs the position synchronization signal each time the stage moves a predetermined distance (Small, pars. [0003] - optical scanning devices typically include two generally orthogonal rotating mirrors, which require calibration in order to convert the mirror command angles into spatial target positions at a predetermined working distance or distances; [0023] – calibration process uses a plurality of calibration pattern portions to provide a calibration pattern, including a grid, that can be detected with a probe), wherein the generated error compensation table includes a movement error (Small, Fig. 4; par. [0026] – mirror control correction table 140 is a positional error of the mirrors).
Small does not describe wherein the movement error included in the movement error table refers to a difference between an actual distance traveled by the stage and the predetermined distance that occurs during a delay between the output position synchronization signal and the imaging of the grid plate.  Shapiro describes a motion plan that uses specific pulses sent to stepper motors or other apparatus for moving the head or other parts of a CNC machine (Shapiro, par. [0079]-[0081]).  Moreover, Shapiro describes correcting for error conditions by adjusting the motion plan in near real-time (Shapiro, pars. [0082]-[0083]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to determine error in near real-time to adjust the motion plan based on the control pulses sent to motors to quickly adjust the plan to reduce errors.
In regards to claim 3, Small and Shapiro describe wherein the controller analyzes an image imaged by the imaging unit to generate the error compensation table (Small, par. [0033] – CMM 228 can store and/or analyze the measured position data associated with the calibration pattern 226 in a data storage/analyzer 234; Shapiro, par. [0083]).
In regards to claim 4, Small and Shapiro describe wherein the controller outputs a movement compensation signal based on the error compensation table (Small, pars. [0020]-[0021] and [0029] – CMM is coupled to the translation stage so that calibration pattern on the target can be moved relative to the field probe; Shapiro, par. [0092]).
In regards to claim 8, Small and Shapiro describes a laser beam generator disposed on the stage (Small, par. [0019] – laser source 102; Shapiro, par. [0063]); a galvano scanner unit for receiving a laser beam from the laser beam generator (Small, par. [0019] – scanning system includes a galvanometer scanner); and a lens unit disposed between the galvano scanner unit and the stage (Small, par. [0019] – focus optic 120).
In regards to claim 9, Small describes wherein the lens unit comprises at least one of a telecentric lens or an F-theta lens (Small, par. [0019] – focus optic is an f-theta lens).
In regards to claim 10, Small describes a method of compensating for errors of an apparatus for laser machining (Small, Abstract), the method comprising: forming a grid plate on a mother plate (Small, par. [0023] - calibration pattern 147 can have shapes including grids of lines or dots and is formed over target 118); moving a stage on which the grid plate is dispose (Small, par. [0029] – translation stage 124); generating a position synchronization signal each time the stage moves a predetermined distance (Small, pars. [0020]-[0021]); imaging the grid plate in response to the position synchronization signal (Small, par. [0020] – alignment cameras 128).
Small does not describe generating an aberration compensation table by calculating an error caused by aberration.  Shapiro describes image aberration correction that is used to correct for aberrations in images acquired by the camera to make error recognition from images more accurate (Shapiro, par. [0112]).  Small and Shapiro each describe laser machining where error correction is performed based on images of the work surface and/or material.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to calculate an error in the camera caused by aberration.
It is noted that Shapiro does not explicitly describe aberration correction for a laser lens.  However, claim 10 and depending claims 11-17 do not limit the aberration of compensation table to be aberration caused by aberration of a lens unit for a laser beam.  However, the issues stemming from aberrations of lens is the same for camera lens and for laser lens.  Specifically, aberration of lens causes distortions (Present application specification, par. [0003]; Shapiro, par. [0112]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to apply aberration correction to a lens associated with the laser of Small in view of Shapiro to reduce errors in operation of the laser (e.g., errors that can affect the power of a laser received at a material being cut due to lens distortion).
In regards to claim 11, Small does not describe the method of claim 10, wherein the grid plate is imaged in response to the position synchronization signal while the stage is moving.  However, Shapiro describes a computer-numerically-controlled (CNC) machine that adjusts operation of a laser based on error conditions detected by various systems, including image detection, while the CNC machine is in use (Shapiro, pars. [0082]-[0083], [0091]-[0092] – CNC machine laser cutter can be instructed to change laser power output and motion plan calculation based on an image recognition of errors including a part moving out of alignment).
In regards to claim 12, Small does not describe the method of claim 10, further comprising: outputting a stage movement compensation signal, after generating the aberration compensation table by calculating the error.  However, Shapiro describes a computer-numerically-controlled (CNC) machine that adjusts operation of a laser based on error conditions detected by various systems, including image detection, while the CNC machine is in use (Shapiro, pars. [0082]-[0083], [0091]-[0092]).
In regards to claim 15, Small describes the method of claim 10, further comprising: calculating an error caused by movement of the stage, wherein calculating the error caused by movement of the stage comprises: moving the stage discontinuously and rectilinearly during a first pass (Small, pars. [0020] and [0023] – calibration process uses a plurality of calibration pattern portions to provide a calibration pattern, including a grid, that can be detected with a probe); generating a position synchronization signal when the stage stops at a position corresponding to an intersection of the grid (Small, par. [0003] - optical scanning devices typically include two generally orthogonal rotating mirrors, which require calibration in order to convert the mirror command angles into spatial target positions at a predetermined working distance or distances); and imaging the grid plate in response to the position synchronization signal while 10the stage is stopped (Small, alignment cameras 128; par. [0020]).
However, Small does not describe calculating an error caused by the movement of the stage after generating the aberration compensation table by calculating error caused by aberration, moving the stage continuously during a second pass, generating a position synchronization signal when the stage moves a predetermined distance; imaging the grid plate in response to the position synchronization signal while the stage is moving and calculating the error to generate a movement error compensation table.  It is noted that the generating a position synchronization signal when the stage moves a predetermined distance and calculating the error to generate a movement error compensation table appear to be steps that are performed continuously during second pass and are therefore being interpreted as being performed while the stage is moving.
Shapiro describes performing a calibration step to align one or more elements of the optical system (Shapiro, pars. [0208], [0230]-[0231], and [0241]; Fig. 19).  Shapiro further describes a computer-numerically-controlled (CNC) machine that adjusts operation of a laser based on error conditions detected by various systems, including image detection, while the CNC machine is in use (Shapiro, pars. [0082]-[0083], [0091]-[0092 ; Fig. 19).  Accordingly, Shapiro describes imaging the material continuously during a second pass to calculate and implement continuous motion plan adjustments while the CNC machine is in use.  
In regards to claim 16, Small does not describe the method of claim 15, wherein in calculating the error to generate the movement error compensation table, the error is filtered in an area in which the stage accelerates or decelerates.  However, Shapiro describes a motion plan that takes into consideration that the motors cannot accelerate instantly by providing pulses to stepper motors to control the movement based on analysis of image data which may, or may not, span more than one images (Shapiro, pars. [0079]-[0081] and [0086]).  Accordingly, Shapiro describes image data analysis that can be limited to data obtained for particular sections of the material.
In regards to claim 17, Small describes the method of claim 15, wherein in calculating the error to generate the movement error compensation table, the error is calculated by comparing and analyzing the images of the grid plate (Small, Fig. 4 – pattern error is determined corresponding to differences between measured pattern position values and expected pattern position values based on old scans).  Small does not explicitly describe where the error is calculated in an area in which the stage moves at a constant velocity.  However, Shapiro describes a motion plan that takes into consideration that the motors cannot accelerate instantly by providing pulses to stepper motors to control the movement based on analysis of image data which may, or may not, span more than one images (Shapiro, pars. [0079]-[0081] and [0086]).  The motion plan of Shapiro therefore has a constant velocity between the motion spin up and motion spin down.  Accordingly, Shapiro describes image data analysis that can be limited to data obtained for particular sections of the material such as during the pulse width of the pulses to the stepper motors.
In regards to claim 18, Small describes a method of compensating for errors of an apparatus for laser machining (Small, Abstract), the method comprising: positioning a grid on a stage (Small, target 118, translation stage 124 (fig. 1); calibration pattern 147 which is in the predetermined field of regard 122 on the target 118); moving the stage discontinuously during a first pass (Small, par. [0003] - optical scanning devices typically include two generally orthogonal rotating mirrors, which require calibration in order to convert the mirror command angles into spatial target positions at a predetermined working distance or distances), wherein the moving the stage discontinuously during the first pass comprises: generating a position synchronization signal when the stage stops at a position corresponding to an intersection of the grid (Small, pars. [0003] - optical scanning devices typically include two generally orthogonal rotating mirrors, which require calibration in order to convert the mirror command angles into spatial target positions at a predetermined working distance or distances; [0023] – calibration process uses a plurality of calibration pattern portions to provide a calibration pattern, including a grid, that can be detected with a probe); imaging the grid in response to the position synchronization signal while the stage is stopped (Small, alignment 128; par. [0020]); calculating each error to generate a movement error compensation table (Small, mirror correction table 140; par. [0030], wherein an intersection of the grid corresponds to the predetermined distance (Small, calibration pattern 147 is in the predetermined field of regard 122 on the target 118).
Small does not describe moving the stage continuously during a second pass, wherein the moving the stage continuously during the first pass comprises: generating a position synchronization signal while moving the stage each time the stage moves a predetermined distance in a first direction; imaging the grid in response to the position synchronization signal while the stage is moving.  
Shapiro describes performing a calibration step to align one or more elements of the optical system (Shapiro, pars. [0208], [0230]-[0231], and [0241]; Fig. 19).  Shapiro further describes a computer-numerically-controlled (CNC) machine that adjusts operation of a laser based on error conditions detected by various systems, including image detection, while the CNC machine is in use (Shapiro, pars. [0082]-[0083], [0091]-[0092 ; Fig. 19).  Small and Shapiro each describe laser machining where error correction is performed based on images of the work surface and/or material.  Accordingly, Shapiro describes imaging the material continuously during a second pass to calculate and implement continuous motion plan adjustments while the CNC machine is in use.  
In regards to claim 19, Small does not describe the method of claim 18, wherein in calculating the error to generate the movement error compensation table, the error is filtered in an area in which the stage accelerates or decelerates.  Claim 19 is obvious in view Small and Shapiro for similar reasons as provided above in regards to claim 16.
In regards to claim 20, Small does not describe method of claim 18, wherein in calculating the error to generate the movement error compensation table, the error is calculated in an area in which the stage moves at a constant velocity.  Claim 20 is obvious in view Small and Shapiro for similar reasons as provided above in regards to claim 17. 
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small and Shapiro as applied to claims 1 and 10 above, and further in view of Glowforge (Glowforge Inc. Tech Specs).
In regards to claim 5, Small does not explicitly describe the apparatus for laser machining of claim 1, wherein the grid plate comprises a reflective material and a light from a lighting unit is provided to the grid by coaxial illumination.  However, Shapiro describes a camera system that coordinates with lighting sources in the CNC machine to illuminate the material bed and material (Shapiro, par. [0105]).  Shapiro does not explicitly describe the grid plate as a reflective material.  However, Glowforge describes using their products to engrave and/or cut materials that can be reflective including glass, acrylic, aluminum, and titanium (Glowforge, Material Capability).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to include lighting sources to improve details detected by the camera so that the detected errors are accurate, and in further view of Glowforge to be used with reflective materials to increase the compatible materials.
In regards to claim 14, Small describes the  method of claim 10, wherein the forming the grid plate includes forming a grid on the mother plate (Small, par. [0023] - calibration pattern 147 can have shapes including grids of lines or dots and is formed over target 118), wherein the grid plate includes a plurality of orthogonally intersecting lines (Small, Id.).  Small does not explicitly describe wherein the grid plate comprises a reflective material.  However, for similar reasons as provided above with respect to claim 5, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro and Glowforge.
Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small and Shapiro as applied to claims 1 and 10 above, and further in view of Olympus E-M1 Mark II Instruction Manual.
In regards to claim 7, Small does not describe the apparatus for laser machining of claim 1, wherein the imaging unit comprises a high-speed camera that images at a frame rate of at least 60 frames per second (fps).  In particular, Small does not describe the camera specifications.  However, the Olympus E-M1 Mark II digital camera has a sequential shooting rate of up to 60 fps (Olympus, page 178).  The Olympus E-M1 Mark II also records movies at Full HD Fine 60p (Olympus, page 56).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the camera of Small in view of Olympus to implement a camera that can capture images and/or video of at least 60 fps.
In regards to claim 13, Small does not describe the method of claim 10, wherein the imaging the grid plate in response to the position synchronization signal, the grid plate is imaged at a frame rate of at least 30 frames per second (fps).  However, for the reasons presented above with respect to claim 7, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the camera of Small in view of Olympus to implement a camera that can capture images and/or video of at least 30 fps.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small and Shapiro as applied to claim 1 above, and further in view of Cree (Cree unveils 3-watt XLamp power LEDs (new version)).
In regards to claim 6, Small does not describe apparatus for laser machining of claim 1, wherein the lighting unit comprises a light source that is driven with a power of at least 3W.  However, light sources that use at least 3W are common.  Cree, for example, provides an 3W LED (Cree, Title).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761